Title: James Madison to Nicholas P. Trist, 30 April 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Apl. 30. 1828
                            
                        
                        
                        I have just recd. from Mr Gilmer the desired copy of the Power of Attorney to his brother, and inclose a few
                            lines thanking him for his prompt attention to the request conveyed to him. Not knowing the County in which the post
                            office lies, I beg the favor of you to add it on the superscription as there may be other "Libertys", leading the letter
                            astray. With that addition, please to have it handed to the mail at Charlottesville.
                        In return for the Gazette sent me, I enclose several of late date from London, containing things interesting
                            perhaps to your friends, tho’ nothing which will not probably appear more fully, with additions of later date, in
                            republications from foreign Journals brought by the same arrivals. With affectionate respects
                        
                        
                            
                                James Madison
                            
                        
                    